Exhibit 10.D
JOHNSON CONTROLS, INC.
EXECUTIVE SURVIVOR BENEFITS PLAN
ARTICLE 1.
PURPOSE AND DURATION
Section 1.1. Purpose. The purpose of the Johnson Controls, Inc. Executive
Survivor Benefits Plan is to permit eligible employees of Johnson Controls, Inc.
or its subsidiaries to elect to provide death benefits for their designated
beneficiaries under this Plan in lieu of the group term life insurance benefits
available under the Johnson Controls Group Life Insurance Plan.
Section 1.2. Duration. The Plan was originally effective as of January 1, 1982.
The Plan was previously amended and restated effective September 29, 2008. The
Plan is now being amended and restated effective September 15, 2009. The
provisions of the Plan as amended and restated apply to each individual with an
interest hereunder on or after September 15, 2009. The Plan shall remain in
effect until terminated pursuant to Article 9.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
Section 2.1. Definitions. Wherever used in this Plan, the following terms shall
have the meanings set forth below and where the meaning is intended, the initial
letter of the word is capitalized:
     (a) “Beneficiary” means the individual(s), trust(s) or other entity(ies)
entitled to receive benefits hereunder as determined under Article 6.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Company” means Johnson Controls, Inc., a Wisconsin corporation, and
any successor thereto as provided in Article 13.
     (d) “Committee” means the Compensation Committee of the Board.
     (e) “Final Annual Pay” means the Participant’s annualized base salary rate
in effect as of the date of his death, prior to reduction for any deferrals. In
the event the Participant is absent from employment as a result of a Total and
Permanent Disability on the date of his death, Final Annual Pay shall be
determined as of the date immediately preceding the date of his Total and
Permanent Disability.
     (f) “Participant” means an executive of the Company or a subsidiary who has
been approved for participation in this Plan by the Committee prior to
September 15, 2009 and who has elected coverage hereunder as provided in
Article 4. Effective as of September 15, 2009, no new executives will be
approved for participation in this Plan.

 



--------------------------------------------------------------------------------



 



     (g) “Plan” means the arrangement described herein, as from time to time
amended and in effect.
     (h) “Retirement” means termination of employment from the Company and its
subsidiaries on or after attainment of age 55 with at least ten years of vesting
service or age 65 with at least five years of vesting service (vesting service
to be determined within the meaning of the Johnson Controls Pension Plan or such
other plan or methodology prescribed by the Committee).
     (i) “Total and Permanent Disability” means the Participant’s inability to
perform the material duties of his occupation as a result of a
medically-determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a period of
at least 12 months, as determined by the Committee. The Participant will be
required to submit such medical evidence or to undergo a medical examination by
a doctor selected by the Committee as the Committee determines is necessary in
order to make a determination hereunder.
Section 2.2. Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein includes the feminine, the plural includes the
singular, and the singular the plural.
Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the said illegal or invalid provision had not been included.
ARTICLE 3.
ADMINISTRATION
Section 3.1. General. The Plan shall be administered by the Committee. If at any
time the Committee shall not be in existence, the Board shall assume the
Committee’s functions and each reference to the Committee herein shall be deemed
to include the Board.
Section 3.2. Authority. In addition to the authority specifically provided
herein, the Committee shall have full power and discretionary authority to:
(a) administer the Plan, including but not limited to the power and authority to
construe and interpret the Plan; (b) correct errors, supply omissions or
reconcile inconsistencies in the Plan’s terms; (c) establish, amend or waive
rules and regulations, and appoint such agents, as it deems appropriate for the
Plan’s administration; (d) determine the factors to be used to determine present
value lump sum payments; and (e) make any other determinations, including
factual determinations, and take any other action as it determines is necessary
or desirable for the Plan’s administration.
Section 3.3. Decision Binding. The Committee’s determinations and decisions made
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive and binding on all persons who have an
interest in the Plan or an award, and such determination and decisions shall not
be reviewable.

2



--------------------------------------------------------------------------------



 



Section 3.4. Procedures of the Committee. The Committee’s determinations must be
made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction of business.
Service on the Committee shall constitute service as a director of the Company
so that the Committee members shall be entitled to indemnification, limitation
of liability and reimbursement of expenses with respect to their Committee
services to the same extent that they are entitled under the Company’s By-laws
and Wisconsin law for their services as directors of the Company, except to the
extent such indemnification is prohibited by ERISA.
Section 3.5. Charge to Subsidiary. Each subsidiary shall be charged each year
with the amount, if any, payable under the Plan with respect to its employees
for such year.
ARTICLE 4.
PARTICIPATION AND ELECTION OF BENEFITS
Section 4.1. Participation. Participation is limited to those executives of the
Company and its subsidiaries whom the Committee approved for participation prior
to September 15, 2009. Any executive designated for participation in the Plan
may elect, in the form and manner and subject to such rules as the Committee may
prescribe, to provide the survivor benefit described in Article 5 hereof in lieu
of continuing group life insurance coverage under the Company’s Group Life
Insurance Plan. No benefits shall be provided under this Plan to any individual
who does not elect to be covered hereunder pursuant to this Paragraph.
Accidental death and dismemberment and travel accident insurance benefits shall
remain in effect for the Participant as provided under the Company’s Group Life
Insurance Plan.
Section 4.2. Cessation of Participation. Participation shall end on the date the
Participant terminates employment from the Company and its subsidiaries (other
than by reason of death) except as provided in Article 5. If a Participant is
transferred to a non-executive position or other position that is not eligible
for participation in the Plan, such individual shall cease to be a Participant
hereunder on the date of such transfer. In addition, a Participant may cancel
his election to participate hereunder at any time by filing a written notice to
the Company specifying the effective date of such cancellation.
ARTICLE 5.
SURVIVOR BENEFITS
          In the event of the death of a Participant prior to his termination of
employment from the Company and its subsidiaries, a benefits shall be paid to
his Beneficiary in the amount indicated in the following table (the “Death
Benefit”), depending on the age of the Participant at the date of his death:

      Age   Death Benefit Before Age 55   3 times Final Annual Pay Age 55 or
later   2 times Final Annual Pay

3



--------------------------------------------------------------------------------



 



plus an additional amount (the “Gross-Up Payment”) such that the net amount
retained by the Beneficiary(ies), after payment of any federal, state or local
income tax or employment tax (but not estate tax) with respect to the Death
Benefit, and any federal, state and local income tax or employment tax (but not
estate tax) upon the payment provided for by this paragraph, shall be equal to
the Death Benefit. For purposes of determining the amount of the Gross-Up
Payment, the Company shall use the highest marginal rate of federal income and
employment taxation in the calendar year in which the Gross-Up Payment is to be
made and state and local income taxes at the highest marginal rate of taxation
in the state and locality of the Executive’s or Beneficiary’s domicile (as
applicable) for income tax purposes on the date the Gross-Up Payment is made,
net of the maximum reduction in federal income taxes that may be obtained from
the deduction of such state and local taxes.
          The Death Benefit and the Gross-Up Payment shall be paid within ninety
(90) days following the Participant’s death. For purposes of this Plan, the
Participant shall be deemed to continue in employment during a period of Total
and Permanent Disability prior to age 65.
          Notwithstanding the foregoing, in the event a Participant who Retired
before 1989 dies after such Retirement, and provided no other post-retirement
death benefit has been paid by the Company, a one-time benefit in an amount
equal to 75 percent of the Participant’s Final Annual Pay shall be payable to
his Beneficiary in a single lump sum as soon as practicable after the
Participant’s death.
ARTICLE 6.
BENEFICIARIES
          Each Participant shall designate one or more individuals, trusts or
other entities as Beneficiaries and/or contingent Beneficiaries to receive the
benefits due hereunder after his death. Such designations may be changed from
time to time, and shall be filed in writing with the Company on such form and in
such manner as the Committee may prescribe. Each beneficiary designation form
filed with the Company shall revoke the most recent form on file, and the last
form received by the Company while the Participant was alive shall be given
effect. In the event of the death of all designated primary and contingent
Beneficiaries prior to the date the benefits due hereunder are paid, then the
benefits provided hereunder shall be due and payable to the Participant’s
estate. If a Participant designates his spouse as a Beneficiary, such
beneficiary designation automatically shall become null and void on the date of
the Participant’s divorce or legal separation from such spouse; provided the
Committee has notice of such divorce or legal separation prior to payment. If a
Participant maintains his primary residence in a state that has community or
marital property laws, then the Participant’s spouse, if any, must consent to
the Participant’s designation of any primary Beneficiary other than the spouse.
ARTICLE 7.
NON-ALIENATION OF PAYMENTS
          Benefits payable under this Plan shall not be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment or
encumbrance of any kind, except as provided in Article 6. Any attempt to
alienate, sell, transfer, assign, pledge or otherwise encumber any such benefit
payment, whether currently or thereafter payable, shall not be

4



--------------------------------------------------------------------------------



 



recognized by the Committee or the Company. Any benefit payment due hereunder
shall not in any manner be liable for or subject to the debts or liabilities of
any Beneficiary prior to the date such benefits become payable as provided in
Article 5.
ARTICLE 8.
RIGHTS OF PARTICIPANTS
Section 8.1. No Funding. No Participant or Beneficiary shall have any interest
in any fund or in any specific asset or assets of the Company (or any
subsidiary) by reason of any benefits payable under the Plan. It is intended
that the Company has merely a contractual obligation to make payments when due
hereunder and it is not intended that the Company (or any subsidiary) hold any
funds in reserve or trust to secure payments hereunder.
Section 8.2. No Implied Rights; Employment. Nothing contained in this Plan shall
be construed to:
     (a) Limit in any way the right of the Company or subsidiary to terminate a
Participant’s or other employee’s employment at any time; or
     (b) Be evidence of any agreement or understanding, express or implied, that
a Participant or other employee will be retained in any particular position or
at any particular rate of remuneration or guaranteeing such person any right to
receive any other form or amount of remuneration from the Company.
ARTICLE 9.
AMENDMENT OR TERMINATION
          The Committee may amend, modify or terminate this Plan at any time,
provided that no such amendment or modification shall adversely affect a
Beneficiary’s right to benefits arising out of the death of a Participant which
occurs prior to such amendment or termination, unless the Company shall have
substituted therefor an equivalent amount of survivor benefits protection under
some other plan, program or individual agreement with the Participant or his
Beneficiary; and further provided that the Board must approve any amendment that
(a) is required to be approved by the Board pursuant to any applicable law or
the listing requirements of the national securities exchange on which the
Company’s common stock is then traded or (b) expands the class of individuals
eligible for the Plan or materially increases the amount of benefits to be
provided under the Plan.
ARTICLE 10.
TAX WITHHOLDING
          The Company shall have the right to deduct from all cash payments made
hereunder (or from any other payments due a Participant) any foreign, federal,
state, or local taxes required by law to be withheld with respect to such cash
payments.

5



--------------------------------------------------------------------------------



 



ARTICLE 11.
OFFSET
          The Company shall have the right to offset from the benefits payable
hereunder any amount that the Participant owes to the Company or any subsidiary
without the consent of the Participant or the Participant’s Beneficiary.
ARTICLE 12.
SUCCESSORS
          All obligations of the Company under the Plan shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company. This Plan shall
be binding upon and inure to the benefit of the Participants, Beneficiaries and
their heirs, executors, administrators and legal representatives.
ARTICLE 13.
DISPUTE RESOLUTION
Section 13.1. Governing Law. This Plan and the rights and obligations hereunder
shall be governed by and construed in accordance with the internal laws of the
State of Wisconsin (excluding any choice of law rules that may direct the
application of the laws of another jurisdiction), except to the extent preempted
by ERISA.
Section 13.2. Claims Procedures.
     (a) Initial Claim. If a Participant or Beneficiary (the “claimant”)
believes that he is entitled to a right or benefit under the Plan that is not
provided, the claimant or his legal representative shall file a written claim
for such benefit with the Committee. The Committee shall review the claim within
90 days following the date of receipt of the claim; provided that the Committee
may determine that an additional 90-day extension is necessary due to
circumstances beyond the Committee’s control, in which event the Committee shall
notify the claimant prior to the end of the initial period that an extension is
needed, the reason therefor and the date by which the Committee expects to
render a decision. If the claimant’s claim is denied in whole or part, the
Committee shall provide written notice to the claimant of such denial. The
written notice shall include the specific reason(s) for the denial; reference to
specific Plan provisions upon which the denial is based; a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of which such material or information is necessary; and
a description of the Plan’s review procedures (as set forth in subsection (b))
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination upon review. If the claimant does not receive a written
decision within the time period(s) described above, the claim shall be deemed
denied on the last day of such period(s).
     (b) Request for Appeal. The claimant has the right to appeal the
Committee’s decision by filing a written appeal to the Committee within 60 days
after claimant’s receipt of the decision or deemed denial. The claimant will
have the opportunity, upon request and free of

6



--------------------------------------------------------------------------------



 



charge, to have reasonable access to and copies of all documents, records and
other information relevant to the claimant’s appeal. The claimant may submit
written comments, documents, records and other information relating to his claim
with the appeal. The Committee will review all comments, documents, records and
other information submitted by the claimant relating to the claim, regardless of
whether such information was submitted or considered in the initial claim
determination. The Committee shall make a determination on the appeal within
60 days after receiving the claimant’s written appeal; provided that the
Committee may determine that an additional 60-day extension is necessary due to
circumstances beyond the Committee’s control, in which event the Committee shall
notify the claimant prior to the end of the initial period that an extension is
needed, the reason therefor and the date by which the Committee expects to
render a decision. If the claimant’s appeal is denied in whole or part, the
Committee shall provide written notice to the claimant of such denial. The
written notice shall include the specific reason(s) for the denial; reference to
specific Plan provisions upon which the denial is based; a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information relevant
to the claimant’s claim; and a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA. If the claimant does not receive a
written decision within the time period(s) described above, the appeal shall be
deemed denied on the last day of such period(s).
     (c) ERISA Fiduciary. For purposes of ERISA, the Committee shall be
considered the named fiduciary under the Plan and the plan administrator.
Section 13.3. Limitation on Actions. Any action or other legal proceeding under
ERISA with respect to the Plan may be brought only after the claims and appeals
procedures of Section 13.2 are exhausted and only within the period ending on
the earlier of (i) one year after the date the claimant receives notice of a
denial or deemed denial upon appeal under Section 13.2(b), or (ii) the
expiration of the applicable statute of limitations period under applicable
federal law. Any action or other legal proceeding not adjudicated under ERISA
must be arbitrated in accordance with the provisions of Section 13.4.
Section 13.4. Arbitration.
     (a) Application. Notwithstanding any employee agreement in effect between a
Participant and the Company or any subsidiary employer, if a Participant or
Beneficiary brings a claim that relates to benefits under this Plan and that is
not covered by ERISA, regardless of the basis of the claim, such claim shall be
settled by final binding arbitration in accordance with the rules of the
American Arbitration Association (“AAA”) and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.
     (b) Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided to the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:

7



--------------------------------------------------------------------------------



 



Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591
          The notice must identify and describe the nature of all complaints
asserted and the facts upon which such complaints are based. Notice will be
deemed given according to the date of any postmark or the date of time of any
personal delivery.
     (c) Compliance with Personnel Policies. Before proceeding to arbitration on
a complaint, the Participant or Beneficiary must initiate and participate in any
complaint resolution procedure identified in the Company’s or subsidiary’s
personnel policies. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any applicable Company or
subsidiary complaint resolution procedure has been completed.
     (d) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.
     (e) Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company or subsidiary shall be responsible for its own costs, the AAA filing fee
and all other fees, costs and expenses of the arbitrator and AAA for
administering the arbitration. The claimant shall be responsible for his
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.
     (f) Discovery; Location; Rules of Evidence. Discovery will be allowed to
the same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.
     (g) Confidentiality. The existence, content or results of any arbitration
may not be disclosed by a party or arbitrator without the prior written consent
of both parties. Witnesses who are not a party to the arbitration shall be
excluded from the hearing except to testify.

8